DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 3–8 are allowable. The restriction requirement between Groups I–VI, as set forth in the Office action mailed on 21 May 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires the special technical feature of the allowable claims. Claims 9–17 and 19–27, directed to laser cutting heads, systems, and methods, are no longer withdrawn from consideration because the claims require the special technical feature of the allowable claims.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin J. Carroll on 24 March 2021.

The application has been amended as follows: 

Claim 10: A laser cutting head comprising:
a collimator module including a collimator configured to be coupled to an output fiber of a fiber laser;
a wobbler module coupled to the collimator module, the wobbler module including at least first and second movable mirrors configured to receive a collimated laser beam from the collimator and to move the beam within a limited field of view defined by a scan angle of 1–2°, wherein the movable mirrors are coupled to a mirror control to control movement of the mirrors within the scan angle of 1–2° to move the beam in a wobble pattern within the limited field of view;
a core block module coupled to the wobbler module, the core block module including at least a focus lens configured to focus the laser beam relative to the workpiece; and
a nozzle holder assembly coupled to the core block module and including a cutting nozzle for directing the focused laser beam and gas to the workpiece to be cut, wherein the focused laser beam is moved within an aperture of the cutting nozzle.

Claim 11: The laser cutting head of claim 10 wherein the wobbler module includes first and second galvo modules including galvanometer mirrors, wherein the galvanometer mirrors are [[about]] the same size, and wherein the galvo modules are configured to be connected to a galvo controller.

Claim 15: The laser cutting system of claim 13 wherein the control system is configured to control the positions of the movable mirrors to align the focused laser beam in [[an]] the aperture of the cutting nozzle.

Claim 16 is cancelled.

Claim 17 is amended to depend from claim 13.

Claim 24: The laser cutting method of claim 23 further comprising moving the movable mirrors to move the beam in a wobble pattern within [[an]] the aperture of the nozzle.

Claim 25 (represented with proper sectioning): A laser cutting method comprising:
providing a laser cutting head including a collimator, first and second movable mirrors, a focus lens and a nozzle;
generating a raw laser beam from a fiber laser;
collimating the raw laser beam by passing the beam through the collimator;
focusing the beam by passing the beam through the focus lens;
directing the focused beam through the nozzle;
moving the movable mirrors to move the beam by a scan angle of 1–2° in a wobble pattern within an aperture of the nozzle;

moving the laser cutting head and the workpiece relative to each other to cut the workpiece.

Terminal Disclaimer
The terminal disclaimer filed on 25 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,751,835 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues that Müllers fails to disclose the claimed scan angle of 1–2° (pg. 9). Applicant further provides evidence relative to Müllers which shows the scan angle of Müllers being much greater than the range claimed (pg. 10). Furthermore, with respect to the commentary regarding galvo motors in the previous Office action mailed 21 October 2020, and internal review by the Office suggests finding that not every galvo or similar motor is truly capable of keeping a scan angle as small as 1–2°. Therefore, the Office finds that neither Müllers nor any other prior art of record discloses or suggests controlling the movement of first and second movable mirrors to move a collimated fiber laser beam within a limited field of view defined by a scan angle of 1–2°.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:00 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.J.N./              Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761